DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 
Response to Amendment
In response to the office action from 6/7/2021, the applicant has submitted an RCE, amending claims 1-3, 7, 9-12, 16, 18-20, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive due to the latest amendments. Therefore claims 1-20 are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
BASED ON ADJUSTING A WEIGHT ASSOCIATED WITH EACH WORD”, so as to be more descriptive of the invention.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file Ms. Donghua Deng on 11/26/2021.

Amend the abstract:

The present application relates to natural language processing and discloses a sequence conversion method. The method includes: obtaining a source sequence from an input signal; converting the source sequence into one or more source context vectors; obtaining a target context vector corresponding to each source context vector; combining the target context vectors to obtain the target sequence; and outputting the target sequence. A weight vector is applied on a source context vector and a reference wherein the weight of one or more elements in the source context vector associated with notional words or weight of a function word in the target context vector is increased. The source sequence and the target sequence are representations of natural language contents. The claimed process improves faithfulness of converting the source sequence to the target sequence.

REASONS FOR ALLOWANCE
The instant application claims 1, 10 and 19 concern a method, an apparatus as well a non-transitory storage medium which use neural network to aid in speech recognition and/or machine translation. The method begins with a “source sequence” (e.g. “human speech” (spec. ¶ 0031)). It “convert[s]” the “source sequence” “into one or more source context vectors” (e.g., by “Recurrent Neural Network” (“RNN”) (spec. ¶ 0004:  “in the encoding stage” “source sequence is converted into a” “vector” by “RNN”). From the “source context vector”, “target context vector” is “obtain[ed]” (spec. ¶ 0028 “the target context vector corresponding to the source context vector [is] si=f((1-zi){We(yi-1)+Usi-1}+zi Cci)” “si is the target context vector” “f is an activation function” “e(y i-1) is the word vector” “s i-1 is the intermediate state in the reference context vector” “zi is the weight vector, ci is the source context vector” (spec. ¶ 0028). This is followed by “combining the target context vectors to obtain the target sequence” and “outputting” “the target sequence”. Finally the “weight vector” is adjusted such that for 
The prior art of record Graves (US Patent 9,263,036) does teach in Col. 2 lines 56-57: “Given an input sequence x=(x1, …, xT)” (source sequence) “may compute” (converted into) “the hidden vector sequence h=(h1, …, hT)” (one or more source context vectors)). Graves (“Sequence Transduction with Recurrent Neural Networks” , “International Conference on Machine Learning (ICML 2012)) does teach in § 2.1 2nd ¶: “Given y” (using the source context vector) “computes the hidden vector sequence” “and the prediction sequence (g0, …, gu)” (obtaining a target context vector)), where “gu=Who hu+b0” (generating a target sequence “gu” using “Who” or “hidden-output weight matrix”  (weight vector) and “hu” (source context vector) and “b0” (reference context vector), which amounts a weighted sum of “hu” and “b0”)). According to § 2.1 2nd ¶: “the prediction sequence” (predicting the target context vector) “gu=Who hu +b0” (based on weighted source and reference context vectors).
This reference though does not teach adjusting the “Who” also defined as “hidden-output weight matrix” (weight vector) based on any criterion let alone on whether or not a word is a “notional” word (i.e. a word that has meaning) as opposed to the word being a “function” word (e.g. a “proposition” and/or “conjunction”) which by itself has no 
Further search did not produce any reference teaching this phenomenon, and therefore these claims became allowable. Claims 2-9 (dependent on claim 1), 11-18 (dependent on claim 10) and 20 (dependent on claim 19), further limit the scope of their allowed respective parent claims and are thus allowable under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Farzad Kazeminezhad/
Art Unit 2657
November 26th 2021.